         Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 1 of 53



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

    ALOIS LEDNICKY,                                   Civil Action No.:

           Plaintiff,
                                                      Judge:
    v.
                                                      Magistrate Judge:
    MONSANTO COMPANY,
                                                      JURY TRIAL DEMANDED
           Defendant.


                                           COMPLAINT

          COMES NOW Plaintiff, Alois Lednicky, by and through the undersigned counsel, who

brings this action against Defendant Monsanto Company (“Monsanto”) as follows:

                                         INTRODUCTION

          1.      In 1970, Monsanto discovered the herbicidal properties of glyphosate and began

marketing it in products in 1974, under the brand name Roundup®. Roundup® is a non-selective

herbicide used to kill weeds that commonly compete with the growing of crops. In addition to the

active ingredient glyphosate, Roundup® contains the surfactant Polyethoxylated tallow amine

(“POEA”) and/or adjuvants and other so-called “inert” ingredients. In 2001, glyphosate was the

most-used pesticide active ingredient in American agriculture with 85–90 millions of pounds used

annually. That number grew to 185 million pounds by 2007.1 As of 2013, glyphosate was the

world’s most widely used herbicide.

          2.      Monsanto is a multinational agricultural biotechnology corporation based in St.

Louis, Missouri, and incorporated in Delaware. It is the world's leading producer of glyphosate.

1
 Grube, et al., on behalf of EPA, Pesticides Industry Sales and Usage, 2006-2007 Market Estimates, 14,
(2011) available at http://www.epa.gov/pesticides/pestsales/07pestsales/market_estimates2007.pdf.

                                                  1
      Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 2 of 53



As of 2009, Monsanto was the world’s leading producer of seeds, accounting for 27% of the world

seed market. 2The majority of these seeds are of the Roundup® Ready® brand. The stated

advantage of Roundup® Ready® crops is that they substantially improve a farmer’s ability to

control weeds, since glyphosate can be sprayed in the fields during the growing season without

harming the crops. In 2010, an estimated 70% of corn and cotton, and 90% of soybean fields in

the United States were Roundup® Ready®.3

       3.      Monsanto’s glyphosate products are registered in 130 countries and approved for

use on over 100 different crops.4 They are ubiquitous in the environment. Numerous studies

confirm that glyphosate is found in rivers, streams and groundwater in agricultural areas where

Roundup® is used5. It has been found in food,6 in the urine of agricultural workers7,8 and even in

the urine of urban dwellers who are not in direct contact with glyphosate.9


2
 ETC Group, Who Will Control the Green Economy?, 22, (2011) available at
http://www.etcgroup.org/files/publication/pdf_file/ETC_wwctge_4web_Dec2011.pdf.
3
 William Neuman and Andrew Pollack, Farmers Cope With Roundup-Resistant Weeds, N.Y. Times,
May 3, 2010, available at http://www.nytimes.com/2010/05/04/business/energy-
environment/04weed.html?pagewan.
4
 Monsanto, Backgrounder -History of Monsanto’s Glyphosate Herbicides, (Sept. 2, 2015), available at
http://www.monsanto.com/products/documents/glyphosate-background-materials/back_history.pdf.
5
 See: USGS, USGS Technical Announcement: Widely Used Herbicide Commonly Found in Rain and
Streams in the Mississippi River Basin, 2011, http://www.usgs.gov/newsroom/article.asp?ID=2909; see
also: U.S. Envtl. Prot. Agency, Technical Factsheet on: Glyphosate, available at
http://www.epa.gov/safewater/pdfs/factsheets/soc/tech/glyphosa.pdf.
6
 Bohn, et al., Compositional Differences in Soybeans on the Market: Glyphosate Accumulates in
Roundup Ready GM Soybeans, 153 Food Chemistry, 207, (2013), available at
http://www.sciencedirect.com/science/article/pii/S0308814613019201.
7
 Acquavella, et al., Glyphosate Biomonitoring for Farmers and Their Families: Results from the Farm
Family Exposure Study, 112(3) Environmental Health Perspective, 321, (2004) available at
http://www.ncbi.nlm.nih.gov/pmc/articles/PMC1241861/.
8
 Guyton, et al. Carcinogenicity of Tetrachlorvinphos, Parathion, Malathion, Diazinon and Glyphosate,
112 IARC Monographs , 76, section 5.4 (2015) available at http://dx.doi.org/10.1016/S1470-
2045(15)70134-8.
9
 Brändli D, Reinacher S, Herbicides found in Human Urine, 1 Ithaka Journal, 270 (2012), available at
http://www.ithaka-journal.net/druckversionen/e052012-herbicides-urine.pdf.

                                                  2
      Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 3 of 53



       4.      On March 20, 2015, the International Agency for Research on Cancer (“IARC”),

an agency of the World Health Organization (“WHO”), issued an evaluation of several herbicides,

including glyphosate. That evaluation was based, in part, on studies of exposures to glyphosate in

several countries around the world, and it traces the health implications from exposure to

glyphosate since 2001.

       5.      On July 29, 2015, IARC issued the formal monograph relating to glyphosate. In

that monograph, the IARC Working Group provides a thorough review of the numerous studies

and data relating to glyphosate exposure in humans.

       6.      The IARC Working Group classified glyphosate as a Group 2A herbicide, which

means that it is probably carcinogenic to humans. The IARC Working Group concluded that the

cancers most associated with glyphosate exposure are non-Hodgkin lymphoma (“NHL”) and other

hematopoietic cancers, including lymphocytic lymphoma, chronic lymphocytic leukemia, B-cell

lymphoma and multiple myeloma.10

       7.      The IARC evaluation is significant. It confirms what has been believed for years:

that glyphosate is toxic to humans.

       8.      Nevertheless, Monsanto, since it began selling Roundup®, has represented it as

safe to humans and the environment. Indeed, Monsanto has repeatedly proclaimed and continues

to proclaim to the world, and particularly to United States consumers, that glyphosate-based

herbicides, including Roundup®, does not create unreasonable risks to human health or to the

environment.




10
  See Guyton, et al., Carcinogenicity of Tetrachlorvinphos, Parathion, Malathion, Diazinon and
Glyphosate, supra.

                                                  3
      Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 4 of 53



                                    JURISDICTION & VENUE

        9.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(d) because

complete diversity exists between Plaintiff and Defendant.

        10.     The amount in controversy alleged by Plaintiff exceeds the sum or value of

$75,000.

        11.     This Court has personal jurisdiction over the Defendant because the Defendant

conduct business in the State of Texas. The Defendant has marketed, promoted, distributed, and

sold Roundup® in the State of Texas, and the Defendant has sufficient minimum contacts with

this State and/or sufficiently avail themselves of the markets in this State through their promotion,

sales, distribution, and marketing within this State to render the exercise of jurisdiction by this

Court permissible.

        12.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this judicial

district. Venue is also proper under 18 U.S.C. § 1965(a) because the Defendant transacts

substantial business in this District.

                                          THE PARTIES

        13.     Plaintiff Alois Lednicky, an adult whose principal place of residence is Waller,

Texas, brings this action due to injuries he has sustained as a direct and proximate result of his use

of Defendant’s Roundup® product and subsequent non-Hodgkin lymphoma diagnosis.

        14.     Defendant Monsanto is a Delaware corporation with its headquarters and principal

place of business in St. Louis, Missouri, and is licensed to do and does business in the State of

Texas. Defendant Monsanto Company is in the business of researching, testing, developing,

designing, formulating, manufacturing, producing, assembling, packaging, labeling, advertising,



                                                  4
      Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 5 of 53



promoting, marketing, selling, supplying and distributing herbicides, including Roundup®

products.

       15.     At all times relevant to this complaint, Monsanto was the entity that discovered the

herbicidal properties of glyphosate and the manufacturer of Roundup® products, which contain

the active ingredient glyphosate and the surfactant POEA, as well as adjuvants and other “inert”

ingredients.

                               STATEMENT OF THE FACTS

       16.     Glyphosate is a broad-spectrum, non-selective herbicide used in a wide variety of

herbicidal products around the world.

       17.     Plants treated with glyphosate translocate the systemic herbicide to their roots,

shoot regions and fruit, where it interferes with the plant’s ability to form aromatic amino acids

necessary for protein synthesis. Treated plants generally die within two to three days. Because

plants absorb glyphosate, it cannot be completely removed by washing or peeling produce or by

milling, baking or brewing grains.

       18.     For nearly 40 years, farms across the world have used Roundup® without knowing

of the dangers its use poses. That is because when Monsanto first introduced Roundup®, it touted

glyphosate as a technological breakthrough: it could kill almost every weed without causing harm

either to people or to the environment. According to the WHO, the main chemical ingredient of

Roundup®—glyphosate—is a probable cause of cancer. Those most at risk are farm workers and

other individuals with workplace exposure to Roundup®, such as workers in garden centers,

nurseries and landscapers. Monsanto assured the public that Roundup® was harmless. In order to

prove this, Monsanto championed falsified data and attacked legitimate studies that revealed its

dangers. Monsanto led a prolonged campaign of misinformation to convince government agencies,

farmers and the general population that Roundup® is safe.
                                                5
      Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 6 of 53



                  The Discovery of Glyphosate and Development of Roundup®

       19.     The herbicidal properties of glyphosate were discovered in 1970 by Monsanto

chemist John Franz. The first glyphosate-based herbicide was introduced to the market in the

mid-1970s under the brand name Roundup®.11 From the outset, Monsanto marketed Roundup®

as a “safe” general-purpose herbicide for widespread commercial and consumer use. It still

markets Roundup® as safe today.12

       20.     In addition to the active ingredient glyphosate, Roundup® formulations also

contain adjuvants and other chemicals, such as the surfactant POEA, which are considered “inert”

and therefore protected as “trade secrets” in manufacturing. Growing evidence suggests that these

adjuvants and additional components of Roundup® formulations are not, in fact, inert and are toxic

in their own right.

                         Registration of Herbicides under Federal Law

       21.     The manufacture, formulation and distribution of herbicides, such as Roundup®,

are regulated under the Federal Insecticide, Fungicide and Rodenticide Act (“FIFRA” or “Act”),

7 U.S.C. § 136 et seq. FIFRA requires that all pesticides be registered with the Environmental

Protection Agency (“EPA” or “Agency”) prior to their distribution, sale or use, except as described

by the Act. 7 U.S.C. § 136a(a).

       22.     Because pesticides are toxic to plants, animals and humans, at least to some degree,

the EPA requires as part of the registration process, among other things, a variety of tests to

evaluate the potential for exposure to pesticides, toxicity to people and other potential non- target



11
   Monsanto, Backgrounder-History of Monsanto’s Glyphosate Herbicide, Monsanto, (Sept. 2, 2015),
http://www.monsanto.com/products/documents/glyphosate-background- materials/back_history.pdf.
12
   Monsanto, What is Glyphosate?, (Sept. 2, 2015), available at
http://www.monsanto.com/sitecollectiondocuments/glyphosate-safety-health.pdf.

                                                 6
      Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 7 of 53



organisms and other adverse effects on the environment. Registration by the EPA, however, is not

an assurance or finding of safety. The determination the Agency must make in registering or re-

registering a product is not that the product is “safe,” but rather that use of the product in

a ccordance with its label directions “will not generally cause unreasonable adverse effects on

the environment.” 7 U.S.C. § 136a(c)(5)(D).

       23.     FIFRA defines “unreasonable adverse effects on the environment” to mean “any

unreasonable risk to man or the environment, taking into account the economic, social and

environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb). FIFRA thus

requires the EPA to make a risk/benefit analysis in determining whether a registration should be

granted or allowed to continue to be sold in commerce.

       24.     The EPA and the State of Texas registered Roundup® for distribution, sale and

manufacture in the United States and the State of Texas.

       25.     FIFRA generally requires that the registrant, Monsanto in the case of Roundup®,

conduct the health and safety testing of pesticide products. The EPA has protocols governing the

conduct of tests required for registration and the laboratory practices that must be followed in

conducting these tests. The data produced by the registrant must be submitted to the EPA for

review and evaluation. The government is not required, nor is it able to perform the product tests

that are required of the manufacturer.

       26.     The evaluation of each pesticide product distributed, sold or manufactured is

completed at the time the product is initially registered. The data necessary for registration of a

pesticide has changed over time. The EPA is now in the process of re-evaluating all pesticide

products through a Congressionally-mandated process called “re-registration.” 7 U.S.C. § 136a-1.




                                                7
      Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 8 of 53



In order to reevaluate these pesticides, the EPA is demanding the completion of additional tests

and the submission of data for the EPA’s review and evaluation.

       27.     In the case of glyphosate, and therefore Roundup®, the EPA had planned on

releasing its preliminary risk assessment —in relation to the reregistration process—no later than

July 2015. The EPA completed its review of glyphosate in early 2015, but it delayed releasing the

risk assessment pending further review in light of the World Health Organization’s health- related

findings.

        Scientific Fraud Underlying the Marketing and Sale of Glyphosate/ Roundup®

       28.     Based on early studies that glyphosate could cause cancer in laboratory animals,

the EPA originally classified glyphosate as possibly carcinogenic to humans (Group C) in 1985.

After pressure from Monsanto, including contrary studies it provided to the EPA, the EPA changed

its classification to evidence of non-carcinogenicity in humans (Group E) in 1991. In so classifying

glyphosate, however, the EPA made clear that the designation did not mean the chemical does not

cause cancer: “It should be emphasized, however, that designation of an agent in Group E is based

on the available evidence at the time of evaluation and should not be interpreted as a definitive

conclusion that the agent will not be a carcinogen under any circumstances.”13

       29.     On two occasions, the EPA found that the laboratories hired by Monsanto to test

the toxicity of its Roundup® products for registration purposes committed fraud.

       30.     In the first instance, Monsanto, in seeking initial registration of Roundup® by the

EPA, hired Industrial Bio-Test Laboratories (“IBT”) to perform and evaluate pesticide toxicology




13
  U.S. Envtl. Prot. Agency, Memorandum, Subject: SECOND Peer Review of Glyphosate, 1, (1991)
available at http://www.epa.gov/pesticides/chem_search/cleared_reviews/csr_PC-103601_30-Oct
91_265.pdf.

                                                8
        Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 9 of 53



studies relating to Roundup®.14 IBT performed about 30 tests on glyphosate and glyphosate-

containing products, including nine (9) of the 15 residue studies needed to register Roundup®.

          31.     In 1976, the United States Food and Drug Administration (“FDA”) performed an

inspection of Industrial Bio-Test Industries (“IBT”) that revealed discrepancies between the raw

data and the final report relating to the toxicological impacts of glyphosate. The EPA subsequently

audited IBT; it too found the toxicology studies conducted for the Roundup® herbicide to be

invalid.15 An EPA reviewer stated, after finding “routine falsification of data” at IBT, that it was

“hard to believe the scientific integrity of the studies when they said they took specimens of the

uterus from male rabbits.”16

          32.     Three top executives of IBT were convicted of fraud in 1983.

          33.     In the second incident of data falsification, Monsanto hired Craven Laboratories in

1991 to perform pesticide and herbicide studies, including for Roundup®. In that same year, the

owner of Craven Laboratories and three of its employees were indicted, and later convicted, of

fraudulent laboratory practices in the testing of pesticides and herbicides.17



14
  Monsanto, Backgrounder. Testing Fraud: IBT and Craven Laboratories, (Sept. 2, 2015),
http://www.monsanto.com/products/documents/glyphosate-background-materials/ibt_craven_bkg.pdf.
15
  U.S. Envtl. Prot. Agency, Summary of the IBT Review Program Office of Pesticide Programs, (1983),
available at
http://nepis.epa.gov/Exe/ZyNET.exe/91014ULV.TXT?ZyActionD=ZyDocument&Client=EPA&Index=1
981+Thru+1985&Docs=&Query=&Time=&EndTime=&SearchMethod=1&TocRestrict=n&Toc=&TocE
ntry=&QField=&QFieldYear=&QFieldMonth=&QFieldDay=&IntQFieldOp=0&ExtQFieldOp=0&XmlQ
uery=&File=D%3A%5Czyfiles%5CIndex%20Data%5C81thru85%5CTxt%5C00000022%5C91014ULV.
txt&User=ANONYMOUS&Password=anonymous&SortMethod=h%7CMaximumDocuments=1&Fuzzy
Degree=0&ImageQuality=r75g8/r75g8/x150y150g16/i425&Display=p%7Cf&DefSeekPage=x&SearchB
ack=ZyActionL&Back=ZyActionS&BackDesc=Results%20page&MaximumPages=1&ZyEntry=1&Seek
Page=x&ZyPURL.
16
  Marie-Monique Robin, The World According to Monsanto: Pollution, Corruption and the Control of
the World’s Food Supply (2011) (citing U.S. Envtl. Prot. Agency, Data Validation, Memo from K. Locke,
Toxicology Branch, to R. Taylor, Registration Branch. Washington, D.C. (August 9, 1978.)).
17
     Monsanto, Backgrounder. Testing Fraud: IBT and Craven Laboratories, supra.

                                                   9
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 10 of 53



               The Importance of Roundup® to Monsanto’s Dominance Profits

       34.     Despite the falsity of the tests that underlie its registration, within a few years of its

launch, Roundup® was being marketed in 115 countries.

       35.     The success of Roundup® was key to Monsanto’s continued reputation and

dominance in the marketplace. Largely due to the success of Roundup® sales, Monsanto’s

agriculture division was out-performing its chemicals division’s operating income, and that gap

increased yearly. But with its patent for glyphosate expiring in the United States in the year 2000,

Monsanto needed a strategy to maintain its Roundup® market dominance and to ward off

impending competition.

       36.     In response, Monsanto began the development and sale of genetically engineered

Roundup® Ready® seeds in 1996. Since Roundup® Ready® crops are resistant to glyphosate,

farmers can spray Roundup® onto their fields during the growing season without harming the

crop. This allowed Monsanto to expand its market for Roundup® even further; by 2000,

Monsanto’s biotechnology seeds were planted on more than 80 million acres worldwide and nearly

70% of American soybeans were planted from Roundup® Ready® seeds. It also secured

Monsanto’s dominant share of the glyphosate/Roundup® market through a marketing strategy that

coupled proprietary Roundup® Ready® seeds with continued sales of its Roundup® herbicide.

       37.     Through a three-pronged strategy of increased production, decreased prices and by

coupling with Roundup® Ready® seeds, Roundup® became Monsanto’s most profitable product.

In 2000, Roundup® accounted for almost $2.8 billion in sales, outselling other herbicides by a




                                                  10
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 11 of 53



margin of five to one, and accounting for close to half of Monsanto’s revenue.18 Today, glyphosate

remains one of the world's largest herbicides by sales volume.

      Monsanto has known for decades that it falsely advertised the safety of Roundup®

       38.     In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against

Monsanto based on its false and misleading advertising of Roundup® products. Specifically, the

lawsuit challenged Monsanto’s general representations that its spray-on, glyphosate- based

herbicides, including Roundup®, were “safer than table salt” and "practically non-toxic" to

mammals, birds and fish. Among the representations the NYAG found deceptive and misleading

about the human and environmental safety of Roundup® are the following:

        a) “Remember that environmentally friendly Roundup® herbicide is biodegradable. It

             won't build up in the soil so you can use Roundup® with confidence along customers'

             driveways, sidewalks and fences ...”

        b) “And remember that Roundup® is biodegradable and won't build up in the soil. That

             will give you the environmental confidence you need to use Roundup® everywhere

             you've got a weed, brush, edging or trimming problem.”

        c) “Roundup® biodegrades into naturally occurring elements.”

        d) “Remember that versatile Roundup® herbicide stays where you put it. That means

             there's no washing or leaching to harm customers' shrubs or other desirable

             vegetation.”

        e) “This non-residual herbicide will not wash or leach in the soil. It ... stays where you

             apply it.”


18
  David Barboza, The Power of Roundup; A Weed Killer Is A Block for Monsanto to Build On, N.Y.
Times, Aug. 2, 2001, available at http://www.nytimes.com/2001/08/02/business/the-power-of-roundup-a-
weedkiller-is-a-block-for-monsanto-to-build-on.html.

                                                11
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 12 of 53



        f) “Glyphosate is less toxic to rats than table salt following acute oral ingestion.”

        g) “Glyphosate's safety margin is much greater than required. It has over a 1,000-fold

             safety margin in food and over a 700-fold safety margin for workers who manufacture

             it or use it.”

        h) “You can feel good about using herbicides by Monsanto. They carry a toxicity

             category rating of 'practically non- toxic' as it pertains to mammals, birds and fish.”

        i) “Roundup® can be used where kids and pets will play and breaks down into natural

             material.” This ad depicts a person with his head in the ground and a pet dog standing

             in an area which has been treated with Roundup®.19

       39.       On November 19, 1996, Monsanto entered into an Assurance of Discontinuance

with the NYAG, in which Monsanto agreed, among other things, “to cease and desist from

publishing or broadcasting any advertisements [in New York] that represent, directly or by

implication” that:

        a) Its glyphosate-containing pesticide products or any component thereof are safe, non-

             toxic, harmless or free from risk

           …
        b) Its glyphosate-containing pesticide products or any component thereof manufactured,

             formulated, distributed or sold by Monsanto are biodegradable

           ...
        c) Its glyphosate-containing pesticide products or any component thereof stay where

             they are applied under all circumstances and will not move through the environment

             by any means

             …

19
  Attorney General of the State of New York, In the Matter of Monsanto Company, Assurance of
Discontinuance Pursuant to Executive Law § 63(15). (Nov. 1996).

                                                 12
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 13 of 53



         d) Its glyphosate-containing pesticide products or any component thereof are "good" for

             the environment or are "known for their environmental characteristics."

            ...
         e) Glyphosate-containing pesticide products or any component thereof are safer or less

             toxic than common consumer products other than herbicides.

         f) Its glyphosate-containing products or any component thereof might be classified as

             "practically non-toxic.

       40.     Monsanto did not alter its advertising in the same manner in any state other than

New York, and on information and belief still has not done so today.

       41.     In 2009, France’s highest court ruled that Monsanto had not told the truth about the

safety of Roundup®. The French court affirmed an earlier judgement that Monsanto had falsely

advertised its herbicide Roundup® as “biodegradable” and that it “left the soil clean.”20

                         Classifications and Assessments of Glyphosate

       42.     The IARC process for the classification of glyphosate followed the IARC’s

stringent procedures for the evaluation of a chemical agent. Over time, the IARC Monograph

program has reviewed 980 agents. Of those reviewed, it has determined 116 agents to be Group 1

(Known Human Carcinogens); 73 agents to be Group 2A (Probable Human Carcinogens); 287

agents to be Group 2B (Possible Human Carcinogens); 503 agents to be Group 3 (Not Classified);

and one agent to be Probably Not Carcinogenic.




20
  Monsanto Guilty in ‘False Ad’ Row, BBC, Oct. 15, 2009, available at
http://news.bbc.co.uk/2/hi/europe/8308903.stm.

                                                 13
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 14 of 53



       43.     The established procedure for the IARC Monograph evaluations is described in the

IARC Programme’s Preamble.21 Evaluations are performed by panels of international experts,

selected on the basis of their expertise and the absence of actual or apparent conflicts of interest.

       44.     One year before the Monograph meeting, the meeting is announced and there is a

call both for data and for experts. Eight (8) months before the Monograph meeting, the Working

Group membership is selected and the sections of the Monograph are developed by the Working

Group members. One (1) month prior to the Monograph meeting, the call for data is closed and

the various draft sections are distributed among Working Group members for review and

comment. Finally, at the Monograph meeting, the Working Group finalizes review of all literature,

evaluates the evidence in each category, and completes the overall evaluation. Within two (2)

weeks after the Monograph meeting, the summary of the Working Group findings are published

in The Lancet Oncology, and within one (1) year after the meeting, the finalized Monograph is

published.

       45.     In assessing an agent, the IARC Working Group reviews the following information:

(a) human, experimental and mechanistic data; (b) all pertinent epidemiological studies and cancer

bioassays; and (c) representative mechanistic data. The studies must be publicly available and have

sufficient detail for meaningful review and reviewers cannot be associated with the underlying

studies.

       46.     In March 2015, IARC reassessed glyphosate. The summary published in The

Lancet Oncology reported that glyphosate is a Group 2A agent and probably carcinogenic in

humans.



21
  World Health Org., IARC Monographs on the Evaluation of Carcinogenic Risks to Humans: Preamble,
(2006), available at http://monographs.iarc.fr/ENG/Preamble/CurrentPreamble.pdf.

                                                 14
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 15 of 53



       47.       On July 29, 2015, the IARC issued its Monograph for glyphosate, Monograph

Volume 112. For Volume 112, the volume that assessed glyphosate, a Working Group of 17

experts from 11 countries met at the IARC from March 3–10, 2015, to assess the carcinogenicity

of certain herbicides, including glyphosate. The March meeting culminated nearly a one-year

review and preparation by the IARC Secretariat and the Working Group, including a

comprehensive review of the latest available scientific evidence. According to published

procedures, the Working Group considered “reports that have been published or accepted for

publication in the openly available scientific literature” as well as “data from governmental reports

that are publicly available.”

       48.       The studies considered the following exposure groups: (1) occupational exposure

of farmers and tree nursery workers in the United States, forestry workers in Canada and Finland

and municipal weed-control workers in the United Kingdom; and (2) para- occupational exposure

in farming families.

       49.       Glyphosate was identified as the second-most used household herbicide in the

United States for weed control between 2001 and 2007, and the most heavily used herbicide in the

world in 2012.

       50.       Exposure pathways are identified as air (especially during spraying), water and

food. Community exposure to glyphosate is widespread and found in soil, air, surface water and

groundwater, as well as in food.

       51.       The assessment of the IARC Working Group identified several case control studies

of occupational exposure in the United States, Canada and Sweden. These studies show a human

health concern from agricultural and other work-related exposure to glyphosate.




                                                 15
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 16 of 53



        52.    The IARC Working Group found an increased risk between exposure to glyphosate

and NHL and several subtypes of NHL, and the increased risk persisted after adjustment for other

pesticides.

        53.    The IARC Working Group also found that glyphosate caused DNA and

chromosomal damage in human cells. One study in community residents reported increases in

blood markers of chromosomal damage (micronuclei) after glyphosate formulations were sprayed.

        54.    In male CD-1 mice, glyphosate induced a positive trend in the incidence of a rare

tumor: renal tubule carcinoma. A second study reported a positive trend for haemangiosarcoma in

male mice. Glyphosate increased pancreatic islet-cell adenoma in male rats in two studies. A

glyphosate formulation promoted skin tumors in an initiation-promotion study in mice.

        55.    The IARC Working Group also noted that glyphosate has been detected in the urine

of agricultural workers, indicating absorption. Soil microbes degrade glyphosate to

aminomethylphosphoric acid (AMPA). Blood AMPA detection after exposure suggests intestinal

microbial metabolism in humans.

        56.    The IARC Working Group further found that glyphosate and glyphosate

formulations induced DNA and chromosomal damage in mammals, and in human and animal cells

in utero.

        57.    The IARC Working Group also noted genotoxic, hormonal and enzymatic effects

in mammals exposed to glyphosate.22 Essentially, glyphosate inhibits the biosynthesis of aromatic

amino acids, which leads to several metabolic disturbances, including the inhibition of protein and

secondary product biosynthesis and general metabolic disruption.



22
  Guyton, et al., Carcinogenicity of Tetrachlorvinphos, Parathion, Malathion, Diazinon & Glyphosate,
supra at 77.

                                                  16
        Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 17 of 53



          58.     The IARC Working Group also reviewed an Agricultural Health Study, consisting

of a prospective cohort of 57,311 licensed pesticide applicators in Iowa and North Carolina. While

this study differed from others in that it was based on a self-administered questionnaire, the results

support an association between glyphosate exposure and multiple myeloma, hairy cell leukemia

(HCL) and chronic lymphocytic leukemia (CLL), in addition to several other cancers.

                Other Earlier Findings About Glyphosate’s Dangers to Human Health

          59.     The EPA has a technical fact sheet, as part of its Drinking Water and Health,

National Primary Drinking Water Regulations publication, relating to glyphosate. This technical

fact sheet predates the IARC March 20, 2015, evaluation. The fact sheet describes the release

patterns for glyphosate as follows:

                  Release Patterns

                          Glyphosate is released to the environment in its use as a
                  herbicide for controlling woody and herbaceous weeds on forestry,
                  right-of-way, cropped and non-cropped sites. These sites may be
                  around water and in wetlands.

                         It may also be released to the environment during its
                  manufacture, formulation, transport, storage, disposal and cleanup,
                  and from spills. Since glyphosate is not a listed chemical in the
                  Toxics Release Inventory, data on releases during its manufacture
                  and handling are not available.

                         Occupational workers and home gardeners may be exposed
                  to glyphosate by inhalation and dermal contact during spraying,
                  mixing, and cleanup. They may also be exposed by touching soil
                  and plants to which glyphosate was applied. Occupational exposure
                  may also occur during glyphosate's manufacture, transport, storage,
                  and disposal.23

          60.     In 1995, the Northwest Coalition for Alternatives to Pesticides reported that in

California, the state with the most comprehensive program for reporting of pesticide-caused



23
     U.S. Envtl. Prot. Agency, Technical Factsheet on: Glyphosate, supra.

                                                     17
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 18 of 53



illness, glyphosate was the third most commonly-reported cause of pesticide illness among

agricultural workers.24

                          The Toxicity of Other Ingredients in Roundup®

        61.     In addition to the toxicity of the active ingredient, glyphosate, several studies

support the hypothesis that the glyphosate-based formulation in Defendant’s Roundup® products

is more dangerous and toxic than glyphosate alone. Indeed, as early as 1991, available evidence

demonstrated that glyphosate formulations were significantly more toxic than glyphosate alone.25

        62.     In 2002, a study by Julie Marc, entitled “Pesticide Roundup® Provokes Cell

Division Dysfunction at the Level of CDK1/Cyclin B Activation, revealed that Roundup® causes

delays in the cell cycles of sea urchins but that the same concentrations of glyphosate alone were

ineffective and did not alter cell cycles.26

        63.     A 2004 study by Marc and others, entitled “Glyphosate-based pesticides affect cell

cycle regulation,” demonstrated a molecular link between glyphosate-based products and cell cycle

dysregulation. The researchers noted that “cell-cycle dysregulation is a hallmark of tumor cells and

human cancer. Failure in the cell-cycle checkpoints leads to genomic instability and subsequent

development of cancers from the initial affected cell.” Further, “[s]ince cell cycle disorders such




24
  Caroline Cox, Glyphosate, Part 2: Human Exposure and Ecological Effects, 15 J. Pesticide Reform 4
(1995); W.S. Peas, et al., Preventing Pesticide-Related Illness in California Agriculture: Strategies and
Priorities. Environmental Health Policy Program Report, Univ. of Calif. School of Public Health, Calif.
Policy Seminar (1993).
25
  Martinez, T.T. and K. Brown, Oral and pulmonary toxicology of the surfactant used in Roundup
herbicide, PROC. WEST. PHARMACOL. SOC. 34:43-46 (1991).
26
  Julie Marc, et al., Pesticide Roundup Provokes Cell Division Dysfunction at the Level of CDK1/Cyclin
B Activation, 15 Chem. Res. Toxical. 326-331 (2002), available at
http://pubs.acs.org/doi/full/10.1021/tx015543g.

                                                    18
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 19 of 53



as cancer result from dysfunction of a unique cell, it was of interest to evaluate the threshold dose

of glyphosate affecting the cells.”27

       64.     In 2005, a study by Francisco Peixoto, entitled “Comparative effects of the

Roundup® and glyphosate on mitochondrial oxidative phosphorylation,” demonstrated that

Roundup®’s effects on rat liver mitochondria are far more toxic than equal concentrations of

glyphosate alone. The Peixoto study further suggested that the harmful effects of Roundup® on

mitochondrial bioenergetics could not be exclusively attributed to glyphosate but could be the

result of other chemicals, such as the surfactant POEA, or in the alternative, due to the potential

synergistic effect between glyphosate and other ingredients in the Roundup® formulation.28

       65.     In 2009, Nora Benachour and Gilles-Eric Seralini published a study examining the

effects of Roundup® and glyphosate on human umbilical, embryonic and placental cells. The

study tested dilution levels of Roundup® and glyphosate that were far below agricultural

recommendations, corresponding with low levels of residue in food. The researchers ultimately

concluded that supposed “inert” ingredients, and possibly POEA, alter human cell permeability

and amplify toxicity of glyphosate alone. The researchers further suggested that assessments of

glyphosate toxicity should account for the presence of adjuvants or additional chemicals used in

the formulation of the complete pesticide. The study confirmed that the adjuvants present in




27
  Julie Marc, et al., Glyphosate-Based Pesticides Affect Cell Cycle Regulation, 96 BIOLOGY OF THE
CELL 245, 245-249 (2004), available at
http://onlinelibrary.wiley.com/doi/10.1016/j.biolcel.2003.11.010/epdf.
28
  Francisco Peixoto, Comparative Effects of the Roundup and Glyphosate on Mitochondrial Oxidative
Phosphorylation, 61 CHEMOSPHERE 1115, 1122 (2005), available at
https://www.researchgate.net/publication/7504567_Comparative_effects_of_the_Roundup_and_glyphosa
te_on_mitochondrial_oxidative_phosphorylation.

                                                 19
           Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 20 of 53



Roundup® are not, in fact, inert and that Roundup® is potentially far more toxic than its active

ingredient glyphosate alone.29

            66.   The results of these studies were at all times available to Defendant. Defendant thus

knew or should have known that Roundup® is more toxic than glyphosate alone and that safety

studies of Roundup®, Roundup®’s adjuvants and “inert” ingredients, and/or the surfactant POEA

were necessary to protect Plaintiff from Roundup® products.

            67.   Despite its knowledge that Roundup® is considerably more dangerous than

glyphosate alone, Defendant continued to promote Roundup® as safe.

                                   The EPA’s Review of Glyphosate

            68.   On September 12, 2016, EPA’s OPP submitted a report on the carcinogenic

potential of glyphosate, wherein it issued a “proposed conclusion” that glyphosate is “‘not likely

to be carcinogenic to humans’ at doses relevant to human health risk assessment.30 There are no

authors listed on this issue paper, which reiterates and adopts the conclusions of the October 2015

leaked assessment. The issue paper is based upon a review of industry-sponsored articles and

studies. The OPP acknowledged that it rejected all studies that considered Roundup®—the

formulated product—instead of studies that isolated glyphosate because “[g]lyphosate

formulations contain various components other than glyphosate and it has been hypothesized these

components are more toxic than glyphosate alone.31



29
  Nora Benachour, et al., Glyphosate Formulations Induce Apoptosis and Necrosis in Human Umbilical,
Embryonic and Placental Cells, 22 Chem. Res. Toxicol. 97-105 (2008), available at
http://big.assets.huffingtonpost.com/france.pdf.
30
  See EPA’s Office of Pesticide Programs, Glyphosate Issue Paper: Evaluation of Carcinogenic Potential
(Sept. 12, 2016), available at
https://www.epa.gov/sites/production/files/201609/documents/glyphosate_issue_paper_evaluation_of_car
cincogenic_potential.pdf.
31
     Id.

                                                   20
           Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 21 of 53



            69.   Thus, the OPP notes dozens of studies considered by IARC were not reviewed by

the OPP because the OPP’s “evaluation focused on studies on the active ingredient glyphosate”

and “additional research could also be performed to determine whether formulation components,

such as surfactants, influence the toxicity of glyphosate formulations.32

            70.   From December 13 to 16, 2016, the EPA held FIFRA Scientific Advisory Panel

(“SAP”) meetings to consider issues raised by the OPP’s evaluation of glyphosate. Again, OPP

only allowed the SAP to consider studies of glyphosate alone, and not any study of the formulated

product. In its Charge to the FIFRA SAP, the OPP noted that “[a]lthough there are studies available

on glyphosate-based pesticide formulations, the agency is soliciting advice from the FIFRA

Scientific Advisory Panel (SAP) on this evaluation of human carcinogenic potential for the active

ingredient glyphosate only at this time.33

            71.   The OPP draft assessment therefore does not actually consider the product at issue

in this litigation or, more importantly, how glyphosate, in conjunction with surfactants and other

chemicals, affects carcinogenicity.

            72.   On March 16, 2017, the final SAP meeting minutes and report were released,

revealing disagreement and lack of consensus among the scientists on whether there was a positive

association between glyphosate exposure and NHL.34




32
     Id.
33
   EPA OPP, Glyphosate: Evaluation of Carcinogenic Potential, Charge to the FIFRA SAP for the
October 18-21, 2016 Meeting, available at,
https://www.epa.gov/sites/production/files/201611/documents/glyphosate_sap_charge_questions_-
final.pdf.
34
  FIFRA Scientific Advisory Panel Meeting Minutes and Final Report No. 2017-01, A Set of Scientific
Issues Being Considered by the Environmental Protection Agency Regarding: EPA’s Evaluation of the
Carcinogenic Potential of Glyphosate, available at https://www.epa.gov/sites/production/files/2017-
03/documents/december_13-16_2016_final_report_03162017.pdf.

                                                  21
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 22 of 53



                        Recent Worldwide Bans on Roundup®/Glyphosate

        73.     Several countries around the world have instituted bans on the sale of Roundup®

and other glyphosate-containing herbicides, both before and since the IARC first announced its

assessment for glyphosate in March 2015, and more countries undoubtedly will follow suit as the

dangers of the use of Roundup® become more widely known. The Netherlands issued a ban on all

glyphosate-based herbicides in April 2014, including Roundup®, which took effect at the end of

2015. In issuing the ban, the Dutch Parliament member who introduced the successful legislation

stated: “Agricultural pesticides in user-friendly packaging are sold in abundance to private persons.

In garden centers, Roundup® is promoted as harmless, but unsuspecting customers have no idea

what the risks of this product are. Especially children are sensitive to toxic substances and should

therefore not be exposed to it.”35

        74.     The Brazilian Public Prosecutor in the Federal District requested that the Brazilian

Justice Department suspend the use of glyphosate.36

        75.     France banned the private sale of Roundup® and glyphosate following the IARC

assessment for glyphosate.37




35
  Holland’s Parliament Bans Glyphosate Herbicides, The Real Agenda, 14 April 2014, available at
http://real-agenda.com/hollands-parliament-bans-glyphosate-herbicides/.
36
  Christina Sarich, Brazil’s Public Prosecutor Wants to Ban Monsanto’s Chemicals Following Recent
Glyphosate-Cancer Link, Global Research, May 14, 2015, available at
http://www.globalresearch.ca/brazils-public-prosecutor-wants-to-ban-monsantos-chemicals-following-
recentglyphosate-cancer-link/5449440; see Ministério Público Federal, MPF/DF reforça pedido para que
glifosato seja banido do mercado naciona, April, 14, 2015, available at
http://noticias.pgr.mpf.mp.br/noticias/noticias-do-site/copy_of_meio-ambiente-e-patrimonio-cultural/mpf-
dfreforca-pedido-para-que-glifosato-seja-banido-do-mercado-nacional.
37
  Zoe Schlanger, France Bans Sales of Monsanto’s Roundup in Garden Centers, 3 Months After U.N.
Calls it “Probable Carcinogen,” Newsweek, June 15, 2015, available at
http://www.newsweek.com/france-banssale-monsantos-roundup-garden-centers-after-un-names-it-
probable-343311.

                                                  22
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 23 of 53



        76.     Bermuda banned both the private and commercial sale of glyphosate, including

Roundup®. The Bermuda government explained its ban as follows: “Following a recent scientific

study carried out by a leading cancer agency, the importation of weed spray ‘Roundup®’ has been

suspended.”38

        77.     The Sri Lankan government banned the private and commercial use of glyphosates,

particularly out of concern that glyphosate has been linked to fatal kidney disease in agricultural

workers.39

        78.     The government of Columbia announced its ban on using Roundup® and

glyphosate to destroy illegal plantations of coca, the raw ingredient for cocaine, because of the

WHO’s finding that glyphosate is probably carcinogenic.40

                                    EFSA Report on Glyphosate

        79.     On November 12, 2015, the European Food Safety Authority (EFSA), the European

Union’s primary agency for food safety, reported on its evaluation of the Renewal Assessment

Report (RAR) on glyphosate.41 The Rapporteur Member State assigned to glyphosate, the German

Federal Institute for Risk Assessment (BfR), had produced the RAR as part of the renewal process

for glyphosate in the EU.




38
  Health Minister: Importation of Roundup Weed Spray Suspended, Today in Bermuda, May 11, 2015,
available at http://www.todayinbermuda.com/news/health/item/1471-health-minister-importation-of-
roundup-weedspray-suspended.
39
  Sri Lanka’s New President Puts Immediate Ban on Glyphosate Herbicides, Sustainable Pulse, May 25,
2015, available at http://sustainablepulse.com/2015/05/25/sri-lankas-new-president-puts-immediate-ban-
onglyphosate-herbicides/#.VeduYk3bKAw.
40
  Columbia to ban coca spraying herbicide glyphosate, BBC, May 10, 2015, available at
http://www.bbc.com/news/world-latin-america-32677411.
41
  European Food Safety Auth., Conclusion on the peer review of the pesticide risk assessment of the
active substance glyphosate, EFSA Journal (2015), available at
http://www.efsa.europa.eu/sites/default/files/scientific_output/files/main_documents/4302.pdf.

                                                  23
           Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 24 of 53



            80.   The BfR sent its draft RAR to the EFSA and the RAR underwent a peer review

process by the EFSA, other member states and industry groups. As part of the on-going peer review

of Germany’s reevaluation of glyphosate, the EFSA had also received a second mandate from the

European Commission to consider the IARC’s findings regarding the potential carcinogenicity of

glyphosate and glyphosate-containing products.

            81.   Based on a review of the RAR, which included data from industry-submitted,

unpublished studies, the EFSA sent its own report (“Conclusion”) to the European Commission,

finding that “glyphosate is unlikely to pose a carcinogenic hazard to humans and the evidence does

not support classification with regard to its carcinogenic potential according to Regulation (EC)

No. 1272/2008.”42 The EFSA therefore disagreed with the IARC: glyphosate was not

genotoxic and did not present a carcinogenic threat to humans.

            82.   In explaining why its results departed from the IARC’s conclusion, the EFSA drew

a distinction between the EU and the IARC approaches to the study and classification of

chemicals.43 Although the IARC examined “both glyphosate—an active substance—and

glyphosate-based formulations, grouping all formulations regardless of their composition,” the

EFSA explained that it considered only glyphosate and that its assessment focuses on “each

individual chemical, and each marketed mixture separately.”44 The IARC, on the other hand,

“assesses generic agents, including groups of related chemicals, as well as occupational or




42
     Id.
43
  European Food Safety Auth., The EFSA Fact Sheet: Glyphosate, available at
http://www.efsa.europa.eu/sites/default/files/corporate_publications/files/efsaexplainsglyphosate15112en.
pdf.
44
     Id.

                                                   24
           Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 25 of 53



environmental exposure, and cultural or behavioral practices.”45 The EFSA accorded greater

weight to studies conducted with glyphosate alone than studies of formulated products.46

            83.   The EFSA went further and noted:

                  Although some studies suggest that certain glyphosate-based
                  formulations may be genotoxic (i.e. damaging to DNA), others that
                  look solely at the active substance glyphosate do not show this
                  effect. It is likely, therefore, that the genotoxic effects observed in
                  some glyphosate-based formulations are related to the other
                  constituents or “co-formulants”. Similarly, certain glyphosate-
                  based formulations display higher toxicity than that of the active
                  ingredient, presumably because of the presence of co-formulants, In
                  its assessment, EFSA proposes that the toxicity of each pesticide
                  formulation and in particular its genotoxic potential should be
                  further considered and addressed by Member State authorities
                  while they reassess uses of glyphosate-based formulations in their
                  own territories.47

            84.   Notwithstanding its conclusion, the EFSA did set exposure levels for glyphosate.

Specifically, the EFSA proposed an acceptable daily intake (ADI) of 0.5 mg/kg of body weight

per day; an acute reference dose (ARfD) of 0.5 mg/kg of body weight; and an acceptable operator

exposure level (AOEL) of 0.1 mg/kg of body weight per day.48

                           Leading Scientists Dispute EFSA’s Conclusion

            85.   On November 27, 2015, 96 independent academic and governmental scientists

from around the world submitted an open letter to the EU health commissioner, Vytenis




45
     Id.
46
     Id.
47
     Id.
48
  European Food Safety Auth., Conclusion on the peer review of the pesticide risk assessment of the
active substance glyphosate, EFSA JournalL (2015), supra.

                                                    25
           Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 26 of 53



Andriukaitis.49 The scientists expressed their strong concerns and urged the commissioner to

disregard the “flawed” EFSA report, arguing that “the BfR decision is not credible because it is

not supported by the evidence and it was not reached in an open and transparent manner.”50

            86.    Signatories to the letter included Dr. Christopher J. Portier, Ph.D., and other

renowned international experts, some of whom were part of the IARC Working Group assigned to

glyphosate.

            87.    In an exhaustive and careful examination, the scientists scrutinized the EFSA’s

conclusions and outlined why the IARC Working Group decision was “by far the more credible”:

             The IARC WG decision was reached relying on open and transparent procedures
             by independent scientists who completed thorough conflict-of-interest statements
             and were not affiliated or financially supported in any way by the chemical
             manufacturing industry. It is fully referenced and depends entirely on reports
             published in the open, peer-reviewed biomedical literature. It is part of a long
             tradition of deeply researched and highly credible reports on the carcinogenicity
             of hundreds of chemicals issued over the past four decades by IARC and used
             today by international agencies and regulatory bodies around the world as a basis
             for risk assessment, regulation and public health policy.51

            88.    With respect to human data, the scientists pointed out that the EFSA agreed with

the IARC that there was “limited evidence of carcinogenicity for non- Hodgkin lymphoma, but the

EFSA nonetheless dismissed an association between glyphosate exposure and carcinogenicity.

The IARC applies three (3) levels of evidence in its analyses of human data, including sufficient

evidence and limited evidence. The EFSA’s ultimate conclusion that “there was no unequivocal

evidence for a clear and strong association of NHL with glyphosate” was misleading because it



49
  Letter from Christopher J. Portier, et al. to Commissioner Vytenis Andriukaitis, Open Letter: Review of
the Carcinogenicity of Glyphosate by EFSA and BfR (Nov. 27, 2015), available at
http://www.zeit.de/wissen/umwelt/2015-11/glyphosat-scientists-in-row-over-safety-of=glyphosate-
weedkiller.
50
     Id.
51
     Id.

                                                   26
           Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 27 of 53



was tantamount to IARC’s highest level of evidence: “sufficient evidence,” which means that a

causal relationship has been established. However, the scientists argued, “[legitimate public health

concerns arise when ‘causality is credible,’ i.e., when there is limited evidence.”52

            89.   Among its many other deficiencies, the EFSA’s conclusions regarding animal

carcinogenicity data were “scientifically unacceptable,” particularly in BfR’s use of historical

control data and in its trend analysis. Indeed, BfR’s analysis directly contradicted the Organisation

for Economic Co-operation and Development (“OECD”) testing guidelines while citing and

purporting to follow those same guidelines. For instance, the EFSA report dismisses observed

trends in tumor incidence “because there are no individual treatment groups that are significantly

different from controls and because the maximum observed response is reportedly within the range

of the historical control data.” However, according to the scientists, concurrent controls are

recommended over historical controls in all guidelines, scientific reports and publications, and, if

it is employed, historical control data “should be from studies in the same timeframe, for the same

exact animal strain, preferably from the same laboratory or the same supplier and preferably

reviewed by the same pathologist.” BfR’s use of historical control data violated the precautions:

“only a single study used the same mouse strain as the historical controls, but was reported more

than 10 years after the historical control dataset was developed.” Further deviating from sound

scientific practices, the data used by the BfR came from studies in seven different laboratories.

The scientists concluded:

                  BfR reported seven positive mouse studies with three studies
                  showing increases in renal tumors, two with positive findings for
                  hemangiosarcomas, and two with positive findings for malignant
                  lymphomas. BfR additionally reported two positive findings for
                  tumors in rats. Eliminating the inappropriate use of historical data,
                  the unequivocal conclusion is that these are not negative studies, but

52
     Id.

                                                   27
           Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 28 of 53



                   in fact document the carcinogenicity of glyphosate in laboratory
                   animals.53

            90.    The letter also critiqued the EFSA report’s lack of transparency and the opacity

surrounding the data cited in the report: “citations for almost all of the references, even those from

the open scientific literature, have been redacted from the document” and “there are no authors or

contributors listed for either document, a requirement for publication in virtually all scientific

journals.” Because the BfR relied on unpublished, confidential industry- provided studies, it is

“impossible for any scientist not associated with the BfR to review this conclusion with scientific

confidence.”54

            91.    On March 3, 2016, the letter was published in the Journal of Epidemiology &

Community Health.55

                    Statement of Concern Regarding Glyphosate-Based Herbicides

            92.    On February 17, 2016, a consensus statement published in the journal

Environmental Health, entitled “Concerns over use of glyphosate-based herbicides and risks

associated with exposures: a consensus statement,” assessed the safety of glyphosate-based

herbicides (GBHs).56

             a) GBHs are the most heavily applied herbicide in the world and usage continues to rise;




53
     Id.
54
     Id.
55
  Christopher J. Portier, et al., Differences in the carcinogenic evaluation of glyphosate between the
International Agency for Research on Cancer (IARC) and the European Food Safety Authority (EFSA),
Journal Of Epidemiology & CMTY. Health, Mar. 3, 2016, available at
http://jech.bmj.com/content/early/2016/03/03/jech-2015-207005.full.
56
  John P. Myers, et al., Concerns Over Use of Glyphosate-Based Herbicides and Risks Associated with
Exposures: A Consensus Statement, Environmental Health (2016), available at
http://ehjournal.biomedcentral.com/articles/10.1186/s12940-016-0117-0.

                                                   28
           Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 29 of 53



             b) Worldwide, GBHs often contaminate drinking water sources, precipitation and air,

                  especially in agricultural regions;

             c) The half-life of glyphosate in water and soil is longer than previously recognized;

             d) Glyphosate and its metabolites are widely present in the global soybean supply;

             e) Human exposures to GBHs are rising;

             f) Glyphosate is now authoritatively classified as a probable human carcinogen; and

             g) Regulatory estimates of tolerable daily intakes for glyphosate in the United States and

                  European Union are based on outdated science.

            93.     The researchers noted that GBH use has increased approximately 100-fold since

the 1970s. Further, far from posing a limited hazard to vertebrates, as previously believed, two

decades of evidence demonstrated that “several vertebrate pathways are likely targets of action,

including hepatorenal damage, effects on nutrient balance through glyphosate chelating action and

endocrine disruption.”57

            94.     The paper attributes uncertainties in current assessments of glyphosate

formulations to the fact that “[t]he full list of chemicals in most commercial GBHs is protected as

‘commercial business information,’ despite the universally accepted relevance of such information

to scientists hoping to conduct an accurate risk assessment of these herbicide formulations.”

Further, the researchers argue, “[t]he distinction in regulatory review and decision processes

between ‘active’ and ‘inert’ ingredients has no toxicological justification, given increasing

evidence that several so-called ‘inert’ adjuvants are toxic in their own right.”58




57
     Id.
58
     Id.

                                                        29
           Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 30 of 53



            95.   Among various implications, the researchers conclude that “existing toxicological

data and risk assessments are not sufficient to infer that GBHs, as currently used, are safe.” Further,

“GBH-product formulations are more potent, or toxic, than glyphosate alone to a wide array of

non-target organisms including mammals, aquatic insects, and fish.” Accordingly, “risk

assessments of GBHs that are based on studies quantifying the impacts of glyphosate alone

underestimate both toxicity and exposure, and thus risk.” The paper concludes that this

“shortcoming has repeatedly led regulators to set inappropriately high exposure thresholds.”59

            96.   The researchers also critique the current practice of regulators who largely rely on

“unpublished, non-peer reviewed data generated by the registrants” but ignore “published research

because it often uses standards and procedures to assess quality that are different from those

codified in regulatory agency data requirements, which largely focus on avoiding fraud.” In the

researchers’ view, “[s]cientists independent of the registrants should conduct regulatory tests of

GBHs that include glyphosate alone, as well as GBH-product formulations.”60

            97.   The researchers also call for greater inclusion of GBHs in government-led

toxicology testing programs:

                  A fresh and independent examination of GBH toxicity should be
                  undertaken, and . . . this re-examination be accompanied by
                  systematic efforts by relevant agencies to monitor GBH levels in
                  people and in the food supply, none of which are occurring today.
                  The U.S. National Toxicology Program should prioritize a thorough
                  toxicological assessment of the multiple pathways now identified as
                  potentially vulnerable to GBHs.




59
     Id.
60
     Id.

                                                   30
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 31 of 53



       98.     The researchers suggest that, in order to fill the gap created by an absence of

government funds to support research on GBHs, regulators could adopt a system through which

manufacturers fund the registration process and the necessary testing:

               [W]e recommend that a system be put in place through which
               manufacturers of GBHs provide funds to the appropriate regulatory
               body as part of routine registration actions and fees. Such funds
               should then be transferred to appropriate government research
               institutes, or to an agency experienced in the award of competitive
               grants. In either case, funds would be made available to independent
               scientists to conduct the appropriate long-term (minimum 2 years)
               safety studies in recognized animal model systems. A thorough and
               modern assessment of GBH toxicity will encompass potential
               endocrine disruption, impacts on the gut microbiome,
               carcinogenicity and multigenerational effects looking at
               reproductive capability and frequency of birth defects.

                          European Union Vote on Glyphosate Renewal

       99.     The license for glyphosate in the European Union (EU) was set to expire on June

30, 2016.

       100.    Without an extension of the license, Monsanto’s Roundup® and other glyphosate-

based herbicides faced a general phase out in EU markets.61

       101.    In the months leading up to the license expiration date, protracted meetings and

votes among national experts from the 28 EU Member States failed to produce agreement on an

extension.

       102.    For instance, on March 4, 2016, The Guardian reported that France, the

Netherlands, and Sweden did not support EFSA’s assessment that glyphosate was harmless.62 The


61
   Philip Blenkinsop, Alissa de Carbonnel & Barbara Lewis European, Commission to extend glyphosate
license for 18 months, REUTERS, June 28, 2016, available at http://www.reuters.com/article/us-health-
euglyphosate-idUSKCN0ZE25B
62
  Arthur Neslen, EU states rebel against plans to relicense weedkiller glyphosate, THE GUARDIAN,
Mar. 4, 2016, available at http://www.theguardian.com/environment/2016/mar/04/eu-states-rebel-against-
plans-to-relicenseweedkiller-glyphosate.

                                                  31
           Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 32 of 53



paper quoted the Swedish environment minister, Åsa Romson, as stating: “We won’t take risks

with glyphosate and we don’t think that the analysis done so far is good enough. We will propose

that no decision is taken until further analysis has been done and the Efsa scientists have been more

transparent about their considerations.63

            103.   The Netherlands argued that relicensing should be placed on hold until after a

separate evaluation of glyphosate’s toxicity can be conducted.64 Leading up to the vote, Italy joined

the other EU states in opposing the license renewal, citing health concerns.65

            104.   On June 6, 2016, Member States voted but failed to reach a qualified majority in

favor or against the re-authorization of glyphosate.66

            105.   On June 29, 2016, the EU Commission extended the European license for

glyphosate for 18 months to allow the European Chemical Agency to rule on the safety of the

chemical, which is expected by the end of 2017. Growing public awareness and concern over the

chemical “led 1.4 million people to sign a petition against glyphosate in the biggest online

campaign since neonicotinoid pesticides were banned during the last commission.”67




63
     Id.
64
  Arthur Neslen, Vote on Controversial weedkiller’s European licence postponed, THE GUARDIAN,
Mar. 8, 2016, available at http://www.theguardian.com/environment/2016/mar/08/eu-vote-on-
controversial-weedkillerlicence-postponed-glyphosate
65
     Id.
66
   Manon Flausch, Commission prolongs glyphosate license by 18 months, EURACTIV, June 29, 2016,
available at http://www.euractiv.com/section/agriculture-food/news/commission-prolongs-glyphosate-
licence-by-18-months/.
67
  Arthur Neslen, Controversial chemical in Roundup weedkiller escapes immediate ban, THE
GUARDIAN, June 29, 2016, available at
https://www.theguardian.com/business/2016/jun/29/controversial-chemical-roundupweedkiller-escapes-
immediate-ban.

                                                  32
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 33 of 53



       106.    On July 11, 2016, the EU voted in favor of a proposal to restrict the conditions of

use of glyphosate in the EU, including a ban on common co-formulant POE-tallowamine (POEA)

from all glyphosate-based herbicides, including Roundup®.68

       107.    These restrictions, which are non-binding on the EU states, are expected to apply

until the European Chemicals Agency issues an opinion on the chemical's safety.69

                            Alois Lednicky’s Exposure to Roundup®

       108.    Alois Lednicky was initially exposed to Roundup® in or about 1990 in Dayton,

Texas where he worked as a laborer for a grass farm and approximately twice a week, every week,

sprayed Roundup® to the field and driveway at the farm. Until around Spring of 2018, Mr.

Lednicky sprayed concentrated Roundup® without using protective equipment for his occupation.

       109.    Mr. Lednicky was further exposed to Roundup® in Worton, Texas around spring

of 2018, when he mixed Roundup® to spray on a driveway.

       110.    On or about March 15, 2017, Mr. Lednicky was diagnosed with Non Hodgkin

Lymphoma, in Houston, Texas, at Houston Methodist Hospital, by Dr. Todd Wilson Trask, and

suffered the effects attendant thereto, as a direct and proximate result of the unreasonably

dangerous and defective nature of Roundup® and Defendant’s wrongful and negligent conduct in

the research, development, testing, manufacture, production, promotion, distribution, marketing,

and sale of Roundup®.

       111.    During the time that Alois Lednicky was exposed to Roundup®, he did not know

that exposure to Roundup® was injurious to his health or the health of others.


68
  Sarantis Michalopoulos, EU agrees ban on glyphosate co-formulant, EURACTIV, July 11, 2016,
available at http://www.euractiv.com/section/agriculture-food/news/eu-agrees-ban-on-glyphosate-
coformulant/?nl_ref=16562829.
69
 See Arthur Neslen, Controversial chemical in Roundup weedkiller escapes immediate ban, THE
GUARDIAN, June 29, 2016.

                                                 33
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 34 of 53



   COUNT I – STRICT LIABILITY – DEFECTIVE MANUFACTURE AND DESIGN

         112.      Plaintiff incorporates by reference each preceding and succeeding paragraph as if

set forth fully herein. Plaintiff pleads all Counts of this Complaint in the broadest sense, pursuant

to all laws that may apply pursuant to choice of law principles.

         113.      Monsanto is liable under the theory of strict liability as set forth in the Restatement

(Second) of Torts § 402A.

         114.      At all times relevant to this litigation, Monsanto engaged in the business of testing,

developing, designing, manufacturing, marketing, selling, distributing, and promoting Roundup®

products, which are defective and unreasonably dangerous to consumers, including Plaintiff,

thereby placing Roundup® products into the stream of commerce. These actions were under the

ultimate control and supervision of Monsanto. At all times relevant to this litigation, Monsanto

designed, researched, developed, manufactured, produced, tested, assembled, labeled, advertised,

promoted, marketed, sold, and distributed the Roundup® products used by Plaintiff, as described

above.

         115.      At all times relevant to this litigation, Monsanto’s Roundup® products were

defectively designed by causing an increased risk of cancer and by containing additives that, when

combined with glyphosate, significantly increased the risk of developing cancer.

         116.      These design defects rendered Roundup® unreasonably dangerous.

         117.      The dangers posed by Roundup® go beyond that which would be contemplated by

the ordinary consumer with ordinary knowledge common to the community as to its

characteristics.

         118.      Additionally, the benefits of the Roundup® design are outweighed by the design’s

inherent risk of danger in causing cancer.



                                                     34
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 35 of 53



       119.    At all times relevant to this litigation, Roundup® products reached the intended

consumers, handlers, and users or other persons coming into contact with these products in Texas

and throughout the United States, including Plaintiff, without substantial change in their condition

as designed, manufactured, sold, distributed, labeled, and marketed by Monsanto.

       120.    At all times relevant to this action, Monsanto knew or had reason to know that its

Roundup® products were defective and were inherently dangerous and unsafe when used in the

manner instructed and provided by Monsanto.

       121.    Monsanto could have employed a safer alternative design to render Roundup® safe

or, in the alternative, provided proper instructions for use on how to limit the potential risk

associated with Roundup®’s defective design. Monsanto’s Roundup® products were and are more

dangerous than alternative products and Monsanto could have designed its Roundup® products to

make them less dangerous. At the time Monsanto designed its Roundup® products, the state of the

industry’s scientific knowledge was such that a less risky design or formulation was attainable.

Thus, at the time Roundup® products left Monsanto’s control, there was a practical, technically

feasible and safer alternative design that would have prevented the harm without substantially

impairing the reasonably anticipated or intended function of Monsanto’s herbicides.

       122.    Plaintiff was exposed to Monsanto’s Roundup® products in the course of his

employment, as described above, without knowledge of Roundup®’s dangerous characteristics.

       123.    At all times relevant to this litigation, Plaintiff used and/or was exposed to the use

of Monsanto’s Roundup® products in an intended or reasonably foreseeable manner, without

knowledge of Roundup®’s dangerous characteristics.




                                                35
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 36 of 53



       124.    Plaintiff could not reasonably have discovered the defects and risks associated with

Roundup® or glyphosate-containing products before or at the time of exposure due to Monsanto’s

suppression of scientific information linking glyphosate to cancer.

       125.    The defects in Monsanto’s Roundup® products were substantial and contributing

factors in causing Plaintiff’s injuries, and, but for Monsanto’s misconduct and omissions, he would

not have sustained said injuries.

       126.    Monsanto’s defective design of its Roundup® products was willful, wanton,

fraudulent, malicious, and conducted with reckless disregard for the health and safety of users of

the Roundup® products, including that of Plaintiff.

       127.    Monsanto’s conduct, as described above, was reckless. Monsanto risked the lives

of consumers and users of its products with knowledge of the safety problems associated with

Roundup® and glyphosate-containing products, and suppressed this knowledge from the general

public. Monsanto made conscious decisions not to redesign, warn or inform the unsuspecting

public. Monsanto’s reckless conduct warrants an award of punitive damages.

       128.    As a direct and proximate result of Monsanto placing its defective Roundup®

products into the stream of commerce, Plaintiff was injured and has sustained pecuniary loss and

general damages in a sum in excess of the jurisdictional minimum of this Court.

       129.    WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his

favor for compensatory and punitive damages, together with interest, costs herein incurred,

attorneys’ fees and all such other and further relief as this Court deems just and proper.

                 COUNT II – STRICT LIABILITY – FAILURE TO WARN

       130.    Plaintiff incorporates by reference each preceding and succeeding paragraph as if

set forth fully herein. Plaintiff pleads all Counts of this Complaint in the broadest sense, pursuant

to all laws that may apply pursuant to choice of law principles.
                                                 36
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 37 of 53



        131.    Monsanto is liable under a theory of strict products liability as set forth in § 402A

of the Restatement of Torts (Second).

        132.    At all times relevant to this litigation, Monsanto engaged in the business of testing,

developing, designing, manufacturing, marketing, selling, distributing, and promoting Roundup®

products, which are defective and unreasonably dangerous to consumers, including Plaintiff,

because they do not contain adequate warnings or instructions concerning the dangerous

characteristics of Roundup® and specifically, the active ingredient glyphosate. These actions were

under the ultimate control and supervision of Monsanto.

        133.    Monsanto researched, developed, designed, tested, manufactured, inspected,

labeled, distributed, marketed, promoted, sold, and otherwise released into the stream of commerce

its Roundup® products, and in the course of same, directly advertised or marketed the products to

consumers and end users, including Plaintiff, and therefore had a duty to warn of the risks

associated with the use of Roundup® and glyphosate-containing products.

        134.    At all times relevant to this litigation, Monsanto had a duty to properly test, develop,

design, manufacture, inspect, package, label, market, promote, sell, distribute, maintain, supply,

provide proper warnings, and take such steps as necessary to ensure its Roundup® products did

not cause users and consumers to suffer from unreasonable and dangerous risks. Monsanto had a

continuing duty to warn Plaintiff of the dangers associated with Roundup® use and exposure.

Monsanto, as manufacturer, seller, or distributor of chemical herbicides is held to the knowledge

of an expert in the field.

        135.    At the time of manufacture, Monsanto could have provided the warnings or

instructions regarding the full and complete risks of Roundup® and glyphosate-containing

products because it knew or should have known of the unreasonable risks of harm associated with


                                                  37
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 38 of 53



the use of and/or exposure to such products. Such warnings could have been disclosed in

circumstances not limited to the Roundup® labeling.

        136.   At all times relevant to this litigation, Monsanto failed to investigate, study, test, or

promote the safety or to minimize the dangers to users and consumers of its product and to those

who would foreseeably use or be harmed by Monsanto’s herbicides, including Plaintiff.

        137.   Despite the fact that Monsanto knew or should have known that Roundup® posed

a grave risk of harm, it failed to exercise reasonable care to warn of the dangerous risks associated

with use and exposure. The dangerous propensities of its products and the carcinogenic

characteristics of glyphosate, as described above, were known to Monsanto, or scientifically

knowable to Monsanto through appropriate research and testing by known methods, at the time it

distributed, supplied or sold the product, and not known to end users and consumers, such as

Plaintiff.

        138.   Monsanto knew or should have known that its products created significant risks of

serious bodily harm to consumers, as alleged herein, and Monsanto failed to adequately warn

consumers, i.e., the reasonably foreseeable users, of the risks of exposure to its products. Monsanto

has wrongfully concealed information concerning the dangerous nature of Roundup® and its

active ingredient glyphosate, and further made false and/or misleading statements concerning the

safety of Roundup® and glyphosate.

        139.   At all times relevant to this litigation, Monsanto’s Roundup® products reached the

intended consumers, handlers, and users or other persons coming into contact with these products

in Texas and throughout the United States, including Plaintiff, without substantial change in their

condition as designed, manufactured, sold, distributed, labeled, and marketed by Monsanto.




                                                  38
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 39 of 53



       140.    Plaintiff was exposed to Monsanto’s Roundup® products in the course of his

employment, as described above, without knowledge of their dangerous characteristics.

       141.    At all times relevant to this litigation, Plaintiff used and/or was exposed to the use

of Roundup® products while using them for their intended or reasonably foreseeable purposes,

without knowledge of their dangerous characteristics.

       142.    Plaintiff could not have reasonably discovered the defects and risks associated with

Roundup® or glyphosate-containing products prior to or at the time of his exposure. Plaintiff relied

upon the skill, superior knowledge, and judgment of Monsanto to know about and disclose serious

health risks associated with using the products.

       143.    Monsanto knew or should have known that the minimal warnings disseminated

with its Roundup® products were inadequate, failed to communicate adequate information on the

dangers and safe use/exposure, and failed to communicate warnings and instructions that were

appropriate and adequate to render the products safe for their ordinary, intended and reasonably

foreseeable uses, including agricultural and horticultural applications.

       144.    This alleged failure to warn is not limited to the information contained on

Roundup®’s labeling. Monsanto was able, in accord with federal law, to comply with Texas law

by disclosing the known risks associated with Roundup® through other non-labeling mediums,

i.e., promotion, advertisements, public service announcements, and/or public information sources.

Monsanto, however, did not disclose these known risks through any medium.

       145.    To this day, Monsanto has failed to adequately and accurately warn of the risks of

cancer associated with the use of and exposure to Roundup® and its active ingredient glyphosate.




                                                   39
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 40 of 53



       146.    As a result of their inadequate warnings, Monsanto’s Roundup® products were

defective and unreasonably dangerous when they left the possession and/or control of Monsanto,

were distributed by Monsanto, and used by Plaintiff as described herein.

       147.    Monsanto is liable to Plaintiff for his injuries caused by its negligent or willful

failure, as described above, to provide adequate warnings or other clinically relevant information

and data regarding the appropriate use of its products and the risks associated with the use of or

exposure to Roundup® and glyphosate.

       148.    Had Monsanto provided adequate warnings and instructions and properly disclosed

and disseminated the risks associated with its Roundup® products, Plaintiff could have avoided

the risk of developing injuries and could have obtained or used alternative herbicides.

       149.    As a direct and proximate result of Monsanto placing its defective Roundup®

products into the stream of commerce, Plaintiff sustained pecuniary loss and general damages in a

sum in excess of the jurisdictional minimum of this Court.

       150.    WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his

favor for compensatory and punitive damages, together with interest, costs herein incurred,

attorneys’ fees and all such other and further relief as this Court deems just and proper.

                   COUNT III – BREACH OF EXPRESS WARRANTIES

       151.    Plaintiff incorporates by reference each preceding and succeeding paragraph as if

set forth fully herein. Plaintiff pleads all Counts of this Complaint in the broadest sense, pursuant

to all laws that may apply pursuant to choice of law principles.

       152.    Defendant expressly warranted and affirmed that Roundup® was safe for the uses

for which it was intended and for uses which were reasonably foreseeable.




                                                 40
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 41 of 53



       153.     Roundup® does not conform to these express representations, because Roundup®

is not safe and carries with it an increased risk of cancer by containing additives that, when

combined with glyphosate, significantly increased the risk of developing cancer.

       154.     Plaintiff relied on the Defendant’s express warranties. Furthermore, the express

warranties represented by the Defendant were a part of the basis for Plaintiff’s use of Roundup®

and he relied upon these warranties in deciding to use Roundup®.

       155.     At the time of the making of express warranties, Monsanto had knowledge of the

purpose for which Roundup® was to be used, and warranted same to be in all respects safe,

effective, and proper for such use.

       156.     Monsanto expressly represented to Plaintiff that Roundup® was safe and fit for use

for the purposes intended, that it was of merchantable quality, that it did not produce any dangerous

side effects in excess of those risks associated with other herbicides, that the side effects it did

produce were accurately reflected in the warnings, and that it was adequately tested and fit for its

intended use.

       157.     Monsanto knew or should have known that, in fact, their representations and

warranties were false, misleading, and untrue in that Roundup® was not safe and fit for the use

intended, and, in fact, Roundup® produced serious injuries to the users that were not accurately

identified and represented by Monsanto.

       158.     As a result of the foregoing acts and omissions, Monsanto caused Plaintiff to suffer

serious and dangerous side effects, severe and personal injuries, and economic and non-economic

damages, harms, and losses, including, but not limited to: past medical expenses; past and future

loss of earnings; mental anguish; severe and debilitating emotional distress; physical and mental

pain, suffering, and discomfort; and loss and impairment of the quality and enjoyment of life.


                                                 41
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 42 of 53



     COUNT IV – BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

        159.    Plaintiff incorporates by reference each preceding and succeeding paragraph as if

set forth fully herein. Plaintiff pleads all Counts of this Complaint in the broadest sense, pursuant

to all laws that may apply pursuant to choice of law principles.

        160.    Roundup® contains a vice or defect which renders it useless or its use so

inconvenient that consumers would not have purchased it had they known about the vice or defect.

        161.    Pursuant to Texas Civil code, which conducts the sale of goods, article 2.314, a

seller warrants the buyer against any defects that are not readily identifiable, in the thing sold.

Roundup®, which was sold and promoted by Monsanto, possesses a defect because it is

unreasonably dangerous, as described above, which renders Roundup® useless or so inconvenient

that it must be presumed that Plaintiff would not have used Roundup® had he known of the defects.

        162.    Monsanto was aware of the substantial risks of associated with Roundup® but

failed to fully disclose those risks to Plaintiff.

        163.    In accordance with Texas Civil Code article 2.315, Monsanto, as the manufacturers,

distributors and sellers of Roundup®, deemed aware of any defect, which it had reason to know.

        164.    Had Plaintiff been made aware of the defects contained in Roundup®, he would

not have used Roundup®. This characteristic rendered Roundup® unfit for its intended purposes.

        165.    Monsanto is liable to Plaintiff as a consequence of the sale to Plaintiff of a product

unfit for its intended use.

        166.    Plaintiff is entitled to attorneys’ fees and costs, pecuniary and non-pecuniary

damages, as well as any other legal and equitable relief to which Plaintiff may be entitled.




                                                     42
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 43 of 53



                                  COUNT V – NEGLIGENCE

       167.    Plaintiff incorporates by reference each preceding and succeeding paragraph as if

set forth fully herein. Plaintiff pleads all Counts of this Complaint in the broadest sense, pursuant

to all laws that may apply pursuant to choice of law principles.

       168.    Monsanto, directly or indirectly, caused Roundup® products to be sold, distributed,

packaged, labeled, marketed, promoted, and/or used by Plaintiff.

       169.    At all times relevant to this litigation, Monsanto had a duty to exercise reasonable

care in the design, research, manufacture, marketing, advertisement, supply, promotion,

packaging, sale, and distribution of its Roundup® products, including the duty to take all

reasonable steps necessary to manufacture, promote, and/or sell a product that was not

unreasonably dangerous to consumers and users of the product.

       170.    At all times relevant to this litigation, Monsanto had a duty to exercise reasonable

care in the marketing, advertisement, and sale of the Roundup® products. Monsanto’s duty of care

owed to consumers and the general public included providing accurate, true, and correct

information concerning the risks of using Roundup® and appropriate, complete, and accurate

warnings concerning the potential adverse effects of exposure to Roundup®, and, in particular, its

active ingredient glyphosate.

       171.    At all times relevant to this litigation, Monsanto knew or, in the exercise of

reasonable care, should have known of the hazards and dangers of Roundup® and specifically, the

carcinogenic properties of the chemical glyphosate.

       172.    Accordingly, at all times relevant to this litigation, Monsanto knew or, in the

exercise of reasonable care, should have known that use of or exposure to its Roundup® products

could cause or be associated with Plaintiff’s injuries, and thus, created a dangerous and

unreasonable risk of injury to the users of these products, including Plaintiff.
                                                 43
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 44 of 53



        173.   Monsanto also knew or, in the exercise of reasonable care, should have known that

users and consumers of Roundup® were unaware of the risks and the magnitude of the risks

associated with use of and/or exposure to Roundup® and glyphosate-containing products.

        174.   As such, Monsanto breached its duty of reasonable care and failed to exercise

ordinary care in the design, research, development, manufacture, testing, marketing, supply,

promotion, advertisement, packaging, sale, and distribution of its Roundup® products, in that

Monsanto manufactured and produced defective herbicides containing the chemical glyphosate,

knew or had reason to know of the defects inherent in its products, knew or had reason to know

that a user’s or consumer’s exposure to the products created a significant risk of harm and

unreasonably dangerous side effects, and failed to prevent or adequately warn of these risks and

injuries.

        175.   Monsanto was negligent in its promotion of Roundup®, outside of the labeling

context, by failing to disclose material risk information as part of its promotion and marketing of

Roundup®, including the internet, television, print advertisements, etc. Nothing prevented

Monsanto from being honest in its promotional activities, and in fact, Monsanto had a duty to

disclose the truth about the risks associated with Roundup® in its promotional efforts, outside of

the of the context of labeling.

        176.   Monsanto has/had the ability and means to investigate, study, and test its products

and to provide adequate warnings, Monsanto has failed to do so. Indeed, Monsanto has wrongfully

concealed information and has further made false and/or misleading statements concerning the

safety and/or exposure to Roundup® and glyphosate.

        177.   Monsanto’s negligence included:




                                                44
Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 45 of 53



       a) Manufacturing, producing, promoting, formulating, creating, developing,

          designing, selling, and/or distributing its Roundup® products without

          thorough and adequate pre- and post-market testing;

       b) Manufacturing, producing, promoting, formulating, creating, developing,

          designing, selling, and/or distributing Roundup® while negligently and/or

          intentionally concealing and failing to disclose the results of trials, tests, and

          studies of exposure to glyphosate, and, consequently, the risk of serious harm

          associated with human use of and exposure to Roundup®;

       c) Failing to undertake sufficient studies and conduct necessary tests to

          determine whether or not Roundup® products and glyphosate-containing

          products were safe for their intended use in agriculture and horticulture;

       d) Failing to use reasonable and prudent care in the design, research,

          manufacture, and development of Roundup® products so as to avoid the risk

          of serious harm associated with the prevalent use of Roundup®/glyphosate as

          an herbicide;

       e) Failing to design and manufacture Roundup® products so as to ensure they

          were at least as safe and effective as other herbicides on the market;

       f) Failing to provide adequate instructions, guidelines, and safety precautions to

          those persons Monsanto could reasonably foresee would use and be exposed

          to its Roundup® products;

       g) Failing to disclose to Plaintiff, users/consumers, and the general public that

          use of and exposure to Roundup® presented severe risks of cancer and other

          grave illnesses;


                                        45
Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 46 of 53



       h) Failing to warn Plaintiff, users/consumers, and the general public that the

          product’s risk of harm was unreasonable and that there were safer and

          effective alternative herbicides available to Plaintiff and other consumers;

       i) Systematically suppressing or downplaying contrary evidence about the risks,

          incidence, and prevalence of the side effects of Roundup® and glyphosate-

          containing products;

       j) Representing that its Roundup® products were safe for their intended use

          when, in fact, Monsanto knew or should have known the products were not

          safe for their intended purpose;

       k) Declining to make or propose any changes to Roundup® products’ labeling

          or other promotional materials that would alert consumers and the general

          public of the risks of Roundup® and glyphosate;

       l) Advertising, marketing, and recommending the use of the Roundup®

          products, while concealing and failing to disclose or warn of the dangers

          known by Monsanto to be associated with or caused by the use of or exposure

          to Roundup® and glyphosate;

       m) Continuing to disseminate information to its consumers, which indicate or

          imply that Monsanto’s Roundup® products are safe for use in the agricultural

          and horticultural industries; and

       n) Continuing the manufacture and sale of its products with the knowledge that

          the products were unreasonably unsafe and dangerous.




                                       46
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 47 of 53



       178.    Monsanto knew and/or should have known that it was foreseeable consumers such

as Plaintiff would suffer injuries as a result of Monsanto’s failure to exercise ordinary care in the

manufacturing, marketing, labeling, distribution, and sale of Roundup®.

       179.    Plaintiff did not know the nature and extent of the injuries that could result from

the intended use of and/or exposure to Roundup® or its active ingredient glyphosate. Monsanto’s

negligence was the proximate cause of Plaintiff’s injuries, i.e., absent Monsanto’s negligence,

Plaintiff would not have developed non-Hodgkin Lymphoma.

       180.    Monsanto’s conduct, as described above, was reckless. Monsanto regularly risks

the lives of consumers and users of its products, including Plaintiff’s, with full knowledge of the

dangers of its products. Monsanto has made conscious decisions not to redesign, re-label, warn, or

inform the unsuspecting public, including Plaintiff. Monsanto’s reckless conduct therefore

warrants an award of punitive damages.

       181.    WHEREFORE, Plaintiff respectfully request that this Court enter judgment in his

favor for compensatory and punitive damages, together with interest, costs herein incurred,

attorneys’ fees and all such other and further relief as this Court deems just and proper.

                                      COUNT VI - FRAUD

       182.    Plaintiff incorporates by reference each preceding and succeeding paragraph as if

set forth fully herein. Plaintiff pleads all Counts of this Complaint in the broadest sense, pursuant

to all laws that may apply pursuant to choice of law principles.

       183.    Monsanto has defrauded the agricultural community in general and Plaintiff, in

particular, by misrepresenting the true safety of Roundup® and by failing to disclose known risks

of cancer.

       184.    Monsanto misrepresented and/or failed to disclose, inter alia, that: glyphosate and

its major metabolite aminomethylphosphonic acid (AMPA) could cause cancer; glyphosate and
                                                 47
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 48 of 53



AMPA are known to be genotoxic in humans and laboratory animals because exposure is known

to cause DNA strand breaks (a precursor to cancer); glyphosate and AMPA are known to induce

oxidative stress in humans and laboratory animals (a precursor to cancer); glyphosate and AMPA

interfere with the aromatic amino acids within the human gut, leading to downstream health

conditions including cancer; exposure to glyphosate and AMPA is causally associated with non-

Hodgkin lymphoma; and the laboratory tests attesting to the safety of glyphosate were flawed

and/or fraudulent.

       185.    Due to these misrepresentations and omissions, at all times relevant to this

litigation, Roundup® was misbranded under 7 U.S.C. § 136(g) and its distribution within Texas

and around the United States was a violation of 7 U.S.C. § 136j and 40 C.F.R. § 156.10(a)(5).

        186. During the time in which Plaintiff used Roundup®, neither the labeling on the

 product nor Monsanto’s general promotion warned or disclosed the true safety risks of

 Roundup® or that the product could cause cancer, as described above. Since the true risk

 information was known to Monsanto and was not reasonably knowable to reasonable

 consumers, Plaintiff was unaware of these material facts and/or omissions prior to using the

 product.

       187.    Plaintiff relied on Monsanto’s misrepresentations and/or material omissions

regarding the safety of Roundup® and its active ingredient glyphosate in deciding whether to use

the product. Plaintiff did not know nor could he reasonably have known of the misrepresentations

and/or material omissions by Monsanto concerning Roundup® and its active ingredient

glyphosate.

       188.    The misrepresentations and/or material omissions that form the basis of this fraud

 claim are not limited to statements made on the Roundup® labeling, as defined under federal

 law, but also involve Monsanto’s representations and omissions made as part of its promotion
                                               48
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 49 of 53



 and marketing of Roundup®, including on the internet, television, in print advertisements, etc.

 Nothing prevented Monsanto from disclosing the truth about the risks associated with

 Roundup® in its promotional efforts outside of the labeling context, using the forms of media

 and promotion Monsanto traditionally used to promote the product’s efficacy and benefits.

          189.   When Monsanto made the misrepresentations and/or omissions as alleged in this

pleading, it did so with the intent of defrauding and deceiving the public in general and with the

intent of inducing the public to purchase and use Roundup®.

          190.   Monsanto made these misrepresentations and/or material omissions with malicious,

fraudulent and/or oppressive intent toward Plaintiff and the public generally. Monsanto’s conduct

was willful, wanton, and/or reckless. Monsanto deliberately manufactured, produced, marketed,

sold, distributed, merchandized, packaged, promoted and advertised the dangerous and defective

herbicide Roundup®. This constitutes an utter, wanton, and conscious disregard of the rights

and safety of a large segment of the public, including Plaintiff, and by reason thereof, Monsanto,

is liable for reckless, willful, and wanton acts and omissions which evidence a total and conscious

disregard for the safety of Plaintiff and others which proximately caused the injuries as set forth

herein.

          191.   As a proximate result of Monsanto’s fraudulent and deceitful conduct and

representations, Plaintiff sustained damages and other losses in an amount to be proven at trial.

          192.   WHEREFORE, Plaintiff respectfully request that this Court enter judgment in his

favor for compensatory and punitive damages, together with interest, costs herein incurred,

attorneys’ fees and all such other and further relief as this Court deems just and proper.




                                                 49
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 50 of 53



                             COUNT VII – PUNITIVE DAMAGES

       193.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the broadest

sense, pursuant to all laws that may apply pursuant to choice of law principles.

       194.    Monsanto’s conduct as alleged herein was done with oppression, fraud, and malice.

Monsanto was fully aware of Roundup®’s safety risks. Nonetheless, Monsanto deliberately

crafted its label, marketing, and promotion to mislead farmers and consumers.

       195.    This was not done by accident or through some justifiable negligence. Rather,

Monsanto knew that it could turn a profit by convincing the agricultural industry and the general

population that Roundup® was harmless to humans, and that full disclosure of Roundup®’s true

risks would limit the amount of money Monsanto would make selling Roundup® in Texas. This

was accomplished not only through its misleading labeling, but through a comprehensive scheme

of selective fraudulent research and testing, misleading advertising, and deceptive omissions as

more fully alleged throughout this pleading. Plaintiff was robbed of his right to make an informed

decision about whether to use Roundup®, knowing the full risks attendant to that use. Such

conduct was done with conscious disregard of the Plaintiff’s rights.

       196.    There is no indication that Monsanto will stop its deceptive and unlawful marketing

practices unless it is punished and deterred. Accordingly, Plaintiff requests punitive damages

against Monsanto for the harms caused to the Plaintiff.

                            COUNT VIII – GENERAL DAMAGES

       197.    For all the reasons stated herein, Plaintiff is entitled to recover those damages

consequential to the events complained of in this petition. The damages sought to be recovered

include, but are not necessarily limited to, any mental or physical pain and suffering endured by

Plaintiff; for all general damages reasonable in the premises; for all medical services incurred as a
                                                 50
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 51 of 53



result of Plaintiff’s exposure to Roundup®; for all special expenses reasonable in the premises; for

all general and equitable relief under the circumstances; legal interest from date of judicial demand;

and any expenses incurred or to be incurred and for which Plaintiff is responsible that are

consequential to the events complained of in this action, and for such other damages as may be

established at the trial of this action.

                       COUNT IX - DISCOVERY RULE AND TOLLING

        1.      Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein. Plaintiff pleads all Counts of this Complaint in the broadest

sense, pursuant to all laws that may apply pursuant to choice of law principles.

        2.      Plaintiff asserts all applicable state statutory and common law rights and theories

related to the tolling or extension of any applicable statute of limitations, including equitable

tolling, class action tolling, delayed discovery, discovery rule, and fraudulent concealment.

        3.      Plaintiff pleads that the discovery rule should be applied to toll the running of the

statute of limitations until Plaintiff knew, or through the exercise of reasonable care and diligence

should have known, of facts indicating that Plaintiff had been injured, the cause of the injury, and

the tortious nature of the wrongdoing that caused the injury.

        4.      Despite diligent investigation by Plaintiff into the cause of his injuries, the nature

of Plaintiff’s injuries and damages and his relationship to Roundup® was not discovered, and

through reasonable care and due diligence could not have been discovered, until a date within the

applicable statute of limitations for filing Plaintiff’s claims. Therefore, under appropriate

application of the discovery rule, Plaintiff’s suit was filed well within the applicable statutory

limitations period.

        5.      The running of the statute of limitations in this cause is tolled due to equitable

tolling. The Defendant is estopped from asserting a statute of limitations defense due to the
                                                 51
     Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 52 of 53



Defendant’s fraudulent concealment, through affirmative misrepresentations and omissions, from

Plaintiff and/or the consuming public, of the true risks associated with Roundup®. As a result of

the Defendant’s fraudulent concealment, Plaintiff’s physicians were unaware, and could not have

known or have learned through reasonable diligence that Plaintiff had been exposed to the risks

alleged herein and that those risks were the direct and proximate result of the wrongful acts and

omissions of the Defendant.


                                   JURY TRIAL DEMAND

       198.   Plaintiff demands a trial by jury on all of the triable issues within this pleading.

                                    PRAYER FOR RELIEF


       WHEREFORE, Plaintiff demands judgment against the Defendant on each of the above-

referenced claims and causes of action as follows:

       a. Awarding compensatory damages in excess of $75,000, including, but not limited to

           pain, suffering, discomfort, physical impairment, emotional distress, loss of enjoyment

           of life, loss of consortium, wrongful death and other non- economic damages in an

           amount to be determined at trial of this action;

       b. Awarding economic damages in the form of medical expenses, out of pocket expenses,

           lost earnings and other economic damages in an amount to be determined at trial of this

           action;

       c. Punitive and/or exemplary damages for the wanton, willful, fraudulent, reckless acts

           of the Defendant who demonstrated a complete disregard and reckless indifference

           for the safety and welfare of the general public and Plaintiff in an amount sufficient to

           punish Defendants and deter future similar conduct;

       d. Prejudgment interest;

                                                52
    Case 4:19-cv-00955 Document 1 Filed on 03/14/19 in TXSD Page 53 of 53



      e. Post-judgment interest;

      f. Awarding reasonable attorneys’ fees;

      g. Awarding the costs of these proceedings; and

      a. Such other and further relief as this Court deems just and proper.




Dated: March 14, 2019                      Respectfully Submitted,

                                           /s/ Laura J. Baughman
                                           Lauran J. Baughman, Bar No. 1151916
                                           BARON & BUDD, P.C.
                                           3102 Oak Lawn Ave #1100,
                                           Dallas, TX 75219
                                           Tel.: 214-521-3605
                                           Fax: 214.520.1181
                                           lbaughman@baronbudd.com




                                              53
